Citation Nr: 1015124	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a increased rating for posttraumatic 
stress disorder (PTSD) and major depressive disorder, 
currently rated 70 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2006, the Veteran testified at an RO 
hearing.  A transcript of the hearing is of record.  This 
matter was previously before the Board in June 2009, and was 
remanded for further development.

In December 2009, the RO increased the Veteran's disability 
rating for PTSD and major depressive disorder from 50 percent 
to 70 percent, effective September 21, 2009.

In February 2010, VA received the representative's Informal 
Hearing Presentation, which contends that that the Veteran's 
appeal also entails the issue of entitlement to a TDIU.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
Therefore, the Board finds that the issue of entitlement to a 
TDIU has been raised by the record.  Accordingly, for 
purposes of clarity, this issue is listed on the first page 
of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In a January 2010 written communication, the Veteran 
indicated that he wished to withdraw his appeal for 
entitlement to a an increased rating for PTSD and major 
depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for 
entitlement to an increased rating for PTSD and major 
depressive disorder, and the Board does not have appellate 
jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 
C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  Id.  

In a statement received in January 2010, the Veteran 
requested to withdraw his appeal of entitlement to an 
increased disability rating for PTSD and major depressive 
disorder in view of the assignment of a 70 percent rating by 
rating decision in December 2009.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review the Veteran's appeal of 
entitlement to an increased disability rating for PTSD and 
major depressive disorder; therefore, the Veteran's appeal is 
dismissed without prejudice. 




ORDER

The issue of entitlement to an increased disability rating 
for PTSD and major depressive disorder is dismissed. 


REMAND

As noted in the introduction, the Veteran's claim for an 
increased rating includes the issue of entitlement to a TDIU.  
The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  

The Board finds that the Veteran's withdrawal did not include 
the issue of entitlement to a TDIU.  In this regard, the 
Board notes that the representative's Informal Hearing 
presentation was received by VA after the Veteran's 
withdrawal.  In addition, the Veteran's withdrawal statement 
specifically mentioned the disability rating assigned for his 
PTSD and major depressive disorder, but did not reference a 
TDIU.

The Board finds that additional development is required with 
regard to the issue of entitlement to a TDIU.  Specifically, 
the AMC/RO must provide the Veteran with appropriate notice 
and adjudicate the TDIU claim.



Accordingly, the case is REMANDED for the following actions:

With regard to the TDIU claim, the AMC/RO 
should furnish the Veteran with 
appropriate notice under the Veterans 
Claims Assistance Act of 2000, and then 
develop and formally adjudicate the TDIU 
claim.  If the TDIU claim is not granted, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
TDIU claim should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


